PER CURIAM.
The only issue before this court involves the doctrine of judicial estoppel. We cannot say the court of appeals erred in its application of this doctrine. 721 S.W.2d 928. However, we expressly note that the questions have not been presented whether the insurance carrier brought a frivolous suit nor whether the statute permits the carrier to appeal from a favorable take-nothing ruling of the Industrial Accident Board. The Washburns’ application for writ of error is refused, no reversible error.